UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6315


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADOLFO VALDEZ, a/k/a Adolfo Valdez-Pinales,          a/k/a   Angel
Manuel Rios-Castro, a/k/a Big Al Valdez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:92-cr-00009-F-1)


Submitted:   September 30, 2014           Decided:    October 8, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Adolfo Valdez, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adolfo     Valdez      appeals    the     district     court’s    order

denying   his    motion     for   a   sentence   reduction      under   18   U.S.C.

§ 3582(c)(2) (2012), finding that the drug trafficking offense

to which he pled guilty involved more than 8.4 kilograms of

crack cocaine.      The Government has filed a motion to remand this

case to the district court for the court to consider the factual

findings made at the original sentencing hearing.                  We grant the

motion, vacate the district court’s order, and remand this case

to the district court for further proceedings, but we express no

opinion on the ultimate outcome of the case.                       We grant the

Government’s motion to file a supplemental appendix and dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the    materials    before     the    court   and

argument would not aid the decisional process.

                                                         VACATED AND REMANDED




                                         2